DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A, corresponding to claims 1-6, in the reply filed on 2/15/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II do not present a serious burden since some search terms and prior art may be applicable to both groups.  This is not found persuasive because while it is possible that a piece of prior art may read on both groups, the claims are written in such a way that the apparatuses are structurally distinct and a full and complete search of each of the distinct inventions would present a substantial burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajel et al. (US 2015/0108685) in view of Doniwa (US Patent No. 5,105,519).
Claim 1:
	Pajel teaches a tool (212; figures 2-14), the tool comprising: a head (600, 602, 614, 616), the head defining a fluid passage (614) having an outlet proximate to the distal end of the head (figures 10-13); and an injector (406) coupled to an inlet of the fluid passage and configured to feed a liquid insulator (900) through the fluid passage (figures 10-14).
	Furhter, Pajel teaches that the tool (212) is intended for use with a threaded fastener (304, 306) comprising a nut and bolt in an installed condition (figure 8), wherein, after the fastener is installed using conventional techniques the tool (212) is used to apply a sealant to the fastener to lower the risk of corrosion or electromagnetic effects (para. [0004]), wherein the centering portion is configured to position around the fastener (para. [0047]).
However, Pajel does not explicitly teach that the tool is for driving a threaded fastener, the tool comprising a driver head comprising a spindle rotatable about an axis, a distal end of the spindle defining a plurality of drive surfaces configured to engage mating drive surfaces on the fastener to rotate the fastener about the axis; and a motor drivingly coupled to the spindle to rotate the spindle about the axis.
Doniwa teaches a tool (10) for driving a threaded fastener (figure 2), the tool comprising: a driver head (15, 16) comprising a spindle (16) rotatable about an axis, a distal end 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the centering portion (616) of Pajel to include a mating socket wall rotating as a spindle driven by a spindle motor, as taught by Doniwa, in order to provide a tool which is useful to fasten, position and seal the installed fastener thereby eliminating the need for multiple tools to perform the combined operations.  
Claim 2:
	Pajel/Doniwa teaches that the spindle (16, Doniwa) defines a recess configured to receive a tool engagement portion of the fastener, the drive surfaces at least partially defining the recess (“bolt socket” 16).
Claim 3:
	Pajel/Doniwa teaches that the spindle (16, Doniwa) defines the fluid passage (614, Pajel) and the outlet opens to the recess (figures 10-14, Pajel).  Note that the proposed combination of claim 1 is to modify the end of the fluid passage of Pajel (at 616) to have a bolt socket of Doniwa driven by a motor driven spindle.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajel in view of Doniwa as applied to claims 1-3 above, and further in view of Yamamoto (US 2004/0149088).
Claim 4:

	Yamamoto teaches a driving socket (30, 32; figure 2) and complementary bolt head (12, figure 1) wherein the driving socket comprises drive surfaces (38) that are disposed on walls (between sections 36) that extend radially inward from perimeter walls (32) of the recess (figure 2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the head and socket configuration of Yamamoto in place of the conventional hex-head and socket configuration taught by Pajel/Doniwa since: (a) those having ordinary skill in the fastener art recognize that the head and driver configuration of a fastener is selected based on the fasteners application and that various known configurations would be obvious substitutions; (b) Yamamoto explicitly teaches that the substitution of the driving socket (30, 32; figure 2) and complementary bolt head (12, figure 1) achieves the advantage of maintaining the desired torque characteristics while reducing size and weight of the fastener (para. [0004]); and (c) Pajel would be motivated to use a fastening system which reduces size and weight of the fastener since Pajel is intended for fastening aircraft components (para. [0103]) for which weight reduction is a commonly desirable characteristic.
Claim 5:
	Doniwa teaches a bolt driving socket but does not explicitly teach the configuration of the drive surfaces with respect to how they are disposed on walls within the socket.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the head and socket configuration of Yamamoto in place of the conventional hex-head and socket configuration taught by Pajel/Doniwa since: (a) those having ordinary skill in the fastener art recognize that the head and driver configuration of a fastener is selected based on the fasteners application and that various known configurations would be obvious substitutions; (b) Yamamoto explicitly teaches that the substitution of the driving socket (30, 32; figure 2) and complementary bolt head (12, figure 1) achieves the advantage of maintaining the desired torque characteristics while reducing size and weight of the fastener (para. [0004]); and (c) Pajel would be motivated to use a fastening system which reduces size and weight of the fastener since Pajel is intended for fastening aircraft components (para. [0103]) for which weight reduction is a commonly desirable characteristic.
Claim 6:
	Pajel/Doniwa teaches that the spindle (16, Doniwa) defines the fluid passage (614, Pajel) coaxial with the axis (figures 10-14, Pajel). Note that the proposed combination of claim 1 is to modify the end of the fluid passage of Pajel (at 616) to have a bolt socket of Doniwa driven by a motor driven spindle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726